DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/718,213 was filed on 12/18/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

 Response to Amendment
	This Office Action is in response to the amendments submitted on 12/08/2021, and based on further search and consideration.  Claims 1, 13, 14 are currently amended.  Claims 18, 20, 25-26 are withdrawn.  Claims 1-3, 5-6, 11-17, 21-24 are pending and ready for examination.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 11, 13, 16, 21, 23, 24 are rejected under 35 U.S.C. 103 as being obvious over Tai (US 20180286823 A1) in view of Nakamura (US 6221972 B1).
	Regarding claim 1, Tai discloses a package structure (100, fig 12), comprising: 
a semiconductor die (130); 
conductive pillars (170), arranged aside of the semiconductor die (fig 12); 
an insulating encapsulation (140), encapsulating the semiconductor die and the conductive pillars, the insulating encapsulation having a first surface (top) and a second surface (bottom) opposite to the first surface; 

and a solder resist layer (110), located on the second surface of the insulating encapsulation.
	Tai does not explicitly disclose that the solder resist layer is photosensitive, and a material of the solder resist layer comprises a filler.  
	However, Tai discloses that the solder resist may be ABF, para 0010, and Ajinomoto Buildup Film is often photosensitive and contains fillers.  For example, Nakamura, applicant Ajinomoto Co, discloses a solder resist layer (soldering resist coating on a test piece, col 9 ln 20-30) which is photosensitive (photosensitive resin, e.g. title, e.g. col 7 ln 35-40), and a material of the solder resist layer comprises a filler (fillers between 5-60%, col 7 ln 3-9).  One of ordinary skill in the art could have applied the solder resist layer of Nakamura instead of the epoxy solder resist layer of Tai.  This would result in the claimed combination.  In the combination, the solder resist of Nakamura would provide enhanced photosetting and heat resistance, as disclosed in Nakamura at e.g. col 12 ln 12-18, while the structures of Tai would continue to transmit signal.  Tai does not disclose the photosensitivity or filler content of the epoxy solder resist of Tai, and therefore the skilled artisan would look to Nakamura to determine what compositions are appropriate.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, the combination of Tai and Nakamura discloses that the conductive pillars penetrate through the solder resist layer and the insulating encapsulation (fig 12, Tai).  
	

    PNG
    media_image1.png
    327
    673
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Tai and Nakamura of claim 1 further discloses that a thickness of the solder resist layer ranges from 10 um to 30 um (“a dry film thickness of 20 .mu.m”, Nakamura col 10 ln 45) along a stacking direction of the redistribution circuit structure, the insulating encapsulation, and the solder resist layer.
Regarding claim 3, Tai and Nakamura discloses that the solder resist layer comprises contact openings (openings around pillars 170, fig 12), and a surface (bottom surface) of each of the conductive pillars is coplanar to a third surface (third surface, annotated fig 12) of the solder resist layer, wherein the third surface of the solder resist layer is farther from the second surface of the insulating encapsulation than a fourth surface (fourth surface, annotated fig 12) of the solder resist layer is, and the fourth surface is opposite to the third surface (fig 12).  
Regarding claim 6, Tai and Nakamura discloses first conductive elements (attached portion of RDL 120) outside the contact openings and on the surfaces of the conductive pillars coplanar to the third surface of the solder resist layer (fig 12).  
Regarding claim 11, the combination of Tai and Nakamura of claim 1 further discloses that the material of the solder resist layer further comprises an epoxy-based resin (epoxyacrylate, Nakamura col 
Regarding claim 21, the combination of Tai and Nakamura of claim 1 further discloses that a portion of a sidewall (left and right sides of 170, fig 12) of each of conductive pillars being encapsulated by the insulating encapsulation is planar (sidewalls appear flat, fig 12).  
	Regarding claim 23, the combination of Tai and Nakamura of claim 1 further discloses a die attach film (131) between the semiconductor die and the solder resist layer.  

Regarding claim 13, Tai discloses a package structure (100, fig 12), comprising: 
a semiconductor die (130) having a front surface (top) and a rear surface (bottom) opposite to the front surface, the semiconductor die comprising a plurality of vias (openings around conductors 170a) on the front surface and a protection layer (134) laterally covering the plurality of vias and standing on the front surface; 
an insulating encapsulation (140), laterally encapsulating the semiconductor die, wherein the plurality of vias are separated from the insulating encapsulation by the protection layer (fig 12); 
a first redistribution circuit structure (180), located on the front surface of the semiconductor die; 
and a solder resist layer (110), located over the rear surface of the semiconductor die.
Tai does not explicitly disclose that the solder resist layer is photosensitive.  
However, Tai discloses that the solder resist may be ABF, para 0010, and Ajinomoto Buildup Film is often photosensitive and contains fillers.  For example, Nakamura, applicant Ajinomoto Co, discloses a solder resist layer (soldering resist coating on a test piece, col 9 ln 20-30) which is photosensitive (photosensitive resin, e.g. title, e.g. col 7 ln 35-40), and a material of the solder resist layer comprises a filler (fillers between 5-60%, col 7 ln 3-9).  One of ordinary skill in the art could have applied the solder 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 16, the combination of Tai and Nakamura of claim 13 further discloses that a thickness of the solder resist layer ranges from 10 um to 30 um (“a dry film thickness of 20 .mu.m”, Nakamura col 10 ln 45) along a stacking direction of the redistribution circuit structure, the insulating encapsulation, and the solder resist layer.
Regarding claim 24, the combination of Tai and Nakamura of claim 13 discloses a portion of a sidewall of each of conductive pillars (left and right side of 170) is in contact with the insulating encapsulation and is planar (fig 12).  

Claims 12, 14, 17, 22 are rejected under 35 U.S.C. 103 as being obvious over Tai (US 20180286823 A1) in view of Nakamura (US 6221972 B1) and further in view of Huang (US 20180026010 A1).

However, it is common to attach connectors to the top and bottom of a chip package, in order to permit communication between packages and improve package stacking options.  For example, Huang further discloses a plurality of second conductive elements (160, Huang) located on the redistribution circuit structure (150, Huang), wherein the redistribution circuit structure is between the plurality of second conductive elements and the insulating encapsulation (140).  
A person having ordinary skill in the art could form the second conducive elements 160 of Huang on the device of Tai, by forming an opening in the top dielectric layer 150a to expose the redistribution layer 180, and then applying second conductive elements thereon.  This would result in the claimed limitation.  In the combination, the redistribution structures (of both Tai and Huang) would continue to move signal between the front and backstide of the chip, while the second conductive elements of Huang would continue to allow for additional stacking and connection options, as disclosed by Huang, e.g. fig 12.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image2.png
    522
    719
    media_image2.png
    Greyscale

	Regarding claim 14, the combination of Tai and Nakamura of claim 13 discloses conductive pillars (170), located aside of the semiconductor die and laterally encapsulated in the insulating encapsulation, wherein the conductive pillars are electrically connected to the first redistribution circuit structure (at top of pillars 170), and the conductive pillars penetrate through the solder resist layer (at bottom of 170) and the insulating encapsulation; and first conductive elements (190) located on and electrically connected to the conductive pillars (through RDL 120) wherein the conductive pillars are between the first redistribution circuit structure and the first conductive elements (fig 12).
The combination does not expressly disclose second conductive elements, located on and electrically connected to the first redistribution circuit structure, wherein the first redistribution circuit structure is between the second conductive elements and the insulating encapsulation, wherein the first conductive elements are electrically connected to the semiconductor die through the conductive pillars and the first redistribution circuit structure, and the second conductive elements are electrically connected to the semiconductor die through the first redistribution circuit structure. 

A person having ordinary skill in the art could form the second conducive elements 160 of Huang on the device of Tai, by forming an opening in the top dielectric layer 150a to expose the redistribution layer 180, and then applying second conductive elements thereon.  A person having ordinary skill in the art could also add the first conductive elements 190 and die 180 of Huang to the backside of the die of Tai, in the same manner as in Huang.  This would result in the claimed limitation.  In the combination, the redistribution structures (of both Tai and Huang) would continue to move signal between the front and backstide of the chip, while the second conductive elements of Huang would continue to allow for additional stacking and connection options, as disclosed by Huang, e.g. fig 12.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 17, the combination of Tai, Nakamura, and Huang of claim 14, further discloses: a sub-package (180, Huang) located on the solder resist layer (116 Huang; or 110 Tai), the sub-package comprising at least one memory die (memory 180, para 0019); joints (outermost of 190, Huang), 
Regarding claim 22, the combination of Tai, Nakamura, and Huang further discloses a sub-package (180, Huang) located on the solder resist layer (116 Huang; or 110 Tai), the sub-package comprising at least one memory die (memory 180, para 0019); joints (outermost of 190, Huang), sandwiched between and electrically connecting the conductive pillars and the sub-package; and an underfill (200, Huang), disposed in a gap between the solder resist layer and the sub-package and wrapping around sidewalls of the joints (Huang fig 12).   
	Regarding claim 12, the combination of Tai, Nakamura, and Huang further discloses a plurality of second conductive elements (160, Huang) located on the redistribution circuit structure (150, Huang), wherein the redistribution circuit structure is between the plurality of second conductive elements and the insulating encapsulation (140).  

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Tai (US 20180286823 A1) in view of Nakamura (US 6221972 B1) and further in view of Humpston (US 20050067688 A1.)
Regarding claim 5, the combination of Tai and Nakamura arguably does not explicitly disclose that an angle between the third surface of the solder resist layer and a sidewall of each of the contact openings approximately ranges from 60 degrees to 80 degrees (although the drawings of Tai show an angle between the solder resist layer and a sidewall the contact openings which appears to be a little less than 90 degrees, e.g. fig 12)
However, forming layer openings at these angles is commonplace in the semiconductor package art.   For example, Humpston discloses a capping layer 100 (Fig. 1) wherein an angle between the third 
The contact openings of Tai could be formed at the angle supplied by Humpston.  This would arrive at the claimed limitation of an angle between the third surface of the solder resist layer and a sidewall of each of the contact openings approximately ranges from 40 degrees to 60 degrees.  In the combination, the angled contact opening would function as before to reduce the amount of area occupied by each interconnect, as disclosed by Humpston at e.g. pp0235.  Because Tai is silent as to the exact angle of the contact openings, an artisan of ordinary skill would look to Humpston to determine what angle is appropriate.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Tai (US 20180286823 A1) in view of Nakamura (US 6221972 B1) and further in view of So (US 20200028239 A1).
Regarding claim 15, although the combination of Tai and Nakamura discloses the other limitations of claim 14, Tai arguably does not expressly disclose a second redistribution circuit structure, located on the rear surface of the semiconductor die and between the insulating encapsulation and the solder resist layer, wherein the first conductive elements are electrically connected to the 
However, it is common for a backside redistribution layer to extend along the rear surface of a semiconductor die, as well as the rear surface of the mold material.  For example, So discloses a second redistribution circuit structure (backside wiring, 232, fig. 13), located on the rear surface of the semiconductor die (die 221) and between the insulating encapsulation (encapsulation 230) and the solder resist layer (passivation layer 270, which can be a solder resist, para 0098).  The second redistribution layer of Tai could be located on the rear surface of the semiconductor die and between the insulating encapsulation and the solder resist layer, as in So.  This would result in the claimed limitation.  In the combination, the second redistribution layer (of both Tai and So) would continue to transfer signal along the back side of the semiconductor die.  One of ordinary skill in the art at the time the invention was filed would have been motivated to look for alternative suitable locations to place the redistribution layer of Tai.  Additionally, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
 Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100096738 A1 Simmons-Matthews discloses various benefits and alternates for extending a pillar through various types of layers, e.g. figs 2a-2i.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M-F, 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817
	/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812